



[Execution]


AMENDMENT NO. 3 TO CREDIT AGREEMENT


AMENDMENT NO. 3 TO CREDIT AGREEMENT, dated as of December 20, 2019 (this
“Amendment No. 3”), is by and among EHEALTH, INC., a Delaware corporation
(“eHealth” or “Holdings”), EHEALTHINSURANCE SERVICES, INC., a Delaware
corporation (“eHealth Insurance”), WEALTH, HEALTH AND LIFE ADVISORS, LLC, a
Texas limited liability company (“GoMedigap” and together with eHealth and
eHealth Insurance, individually and collectively, the “Borrower”),
PLANPRESCRIBER, INC., a Delaware corporation (“PlanPrescriber” or “Guarantor”),
ROYAL BANK OF CANADA, as administrative agent for the Lenders (in such capacity,
including any successor thereto, the “Administrative Agent”), and each lender
from time to time party to the Credit Agreement (collectively, the “Lenders” and
individually, a “Lender”).
W I T N E S S E T H :
WHEREAS, Administrative Agent, Lenders, Borrower, Guarantor and others have
entered into financing arrangements pursuant to which Lenders (or Administrative
Agent on behalf of Lenders) have made and may make loans and advances and
provide other financial accommodations to Borrower as set forth in the Credit
Agreement, dated as of September 17, 2018, as amended by Amendment No. 1 to
Credit Agreement and Other Loan Documents dated as of October 16, 2018 and
Amendment No. 2 to Credit Agreement and Other Loan Documents dated as of July 2,
2019 (as the same now exists and is amended hereby or may hereafter be further
amended, modified, supplemented, extended, renewed, restated, amended and
restated, refinanced or replaced, the “Credit Agreement”) and the other Loan
Documents;
WHEREAS, Borrower and Guarantor have requested that Lenders agree to make
certain amendments to the Credit Agreement, and Lenders are willing to agree to
make such amendments, subject to the terms and on the conditions set forth
herein;
WHEREAS, by this Amendment No. 3, Administrative Agent, Lenders, Borrower and
Guarantor intend to evidence such amendments;
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, the parties hereto agree as follows:
1.Definitions.
(a)Additional Definitions. Section 1.1 of the Credit Agreement is hereby amended
to include, in addition and not in limitation, each of the following
definitions:
(i)“Amendment No. 3” means Amendment No. 3 to Credit Agreement dated as of
December 20, 2019 by and among Borrower, Guarantor, Administrative Agent and
Lenders, as the




1

--------------------------------------------------------------------------------





same now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated, restructured, refinanced or replaced.
(ii)“Amendment No. 3 Effective Date” means December 20, 2019.
(iii)“Amendment No. 3 Engagement Letter” means the Engagement Letter, dated as
of November 14, 2019, by and between eHealth and Royal Bank of Canada, as the
same now exists or may hereafter be amended, restated, supplemented or otherwise
modified.
(iv)“Amendment No. 3 Fee Letter” means the Amendment No. 3 Fee Letter, dated on
or about the Amendment No. 3 Effective Date, by and between Borrower and
Administrative Agent.
(b)Amendment to Definitions.
(i)The definition of “Loan Documents” in Section 1.1 of the Credit Agreement is
hereby amended by deleting the phrase “and (g)” and replacing it with “, (g) the
Amendment No. 3 Fee Letter, and (h)”.
(ii)The definition of “Maturity Date” in Section 1.1 of the Credit Agreement is
hereby amended by deleting the phrase “Effective Date” and replacing it with
“Amendment No. 3 Effective Date”.
(iii)The definition of “Payment Conditions” in Section 1.1 of the Credit
Agreement is hereby amended by deleting such definition and replacing it with
the following:
“‘Payment Conditions’ means, at the time of determination with respect to any
specified transaction or payment, the following:
(a)    as of the date of any such transaction or payment, and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing,
(b)    either:
(i)    (A) the Liquidity for the immediately preceding 30 consecutive day
period, determined on a pro forma basis as if any such transaction or payment
occurred on the first day of such period, shall have been not less than the
greater of (i) $10,000,000 or (ii) 25% of the Line Cap, (B) on the date of and
after giving effect to any such transaction or payment, on a pro forma basis,
the Liquidity shall be not less than the greater of (i) $10,000,000 or (ii) 25%
of the Line Cap and (C) the Fixed Charge Coverage Ratio, on a pro forma basis,
after giving effect to the transaction or payment based on the most recent
financial statements received by Administrative Agent prior to the date thereof
for the 12 month period prior thereto, shall be not less than 1.00 to 1.00; or,
(ii)    (A) the Liquidity for the immediately preceding 30 consecutive day
period, determined on a pro forma basis as if any such transaction or payment
occurred on the first day of such




2

--------------------------------------------------------------------------------





period, shall have been not less than the greater of (i) $15,000,000 or (ii)
37.5% of the Line Cap and (B) on the date of and after giving effect to any such
transaction or payment, on a pro forma basis, the Liquidity shall be not less
than the greater of (i) $15,000,000 or (ii) 37.5% of the Line Cap, and
(c)    Administrative Agent shall have received a certificate of an authorized
officer of Holdings certifying as to compliance with the preceding clauses and
demonstrating (in reasonable detail) the calculations required thereby.”
(iv)The definition of “Revolving Credit Commitment” in Section 1.1 of the Credit
Agreement is hereby amended by deleting the last sentence of such definition and
replacing it with “As of the Amendment No. 3 Effective Date, the aggregate
amount of the Revolving Credit Commitments is $75,000,000.”
(v)The definition of “Seasonal Amount” in Section 1.1 of the Credit Agreement is
hereby amended by deleting such definition and replacing it with the following:
“‘Seasonal Amount” means (a) the greater of (i) $20,000,000 or (ii) 50% of the
Line Cap at any time during the period from and including March 1 of each year
through and including August 31 of each year, and (b) the greater of (i)
$10,000,000 or (ii) 25% of the Line Cap at any time from and including September
1 of each year through and including February 28 or 29 (as applicable) of the
following year.”
(c)Interpretation. For purposes of this Amendment No. 3, all terms used herein
which are not otherwise defined herein, including, but not limited to, those
terms used in the recitals hereto, shall have the respective meanings assigned
thereto in the Credit Agreement as amended by this Amendment No. 3.
2.Cover Page of Credit Agreement. The cover page of the Credit Agreement is
hereby amended by deleting “$40,000,000”.
3.Section 2.12(c)(ii) of the Credit Agreement (Additional Fees). Section
2.12(c)(ii) of the Credit Agreement is hereby amended by deleting such Section
in its entirety and replacing it with the following:
“(ii)    The Borrower shall pay to the Administrative Agent the fees set forth
in the Amendment No. 3 Fee Letter in the amounts and at the times specified
therein.”
4.Section 2.14(c) of the Credit Agreement (Special Provisions Governing
Eurocurrency Rate Loans). Section 2.14(c) of the Credit Agreement is hereby
amended by deleting the last two sentences of such Section and replacing them
with the following: “To the extent the Replacement Rate is implemented in
accordance with this Section 2.14(c), the Replacement Rate shall be applied in a
manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of the Lenders). If the Administrative Agent has
determined that any of the facts or circumstances exist under clauses (i), (ii)
or




3

--------------------------------------------------------------------------------





(iii) of the first sentence of this Section 2.14(c) and the Replacement Rate is
not in effect, then for so long as the Replacement Rate is not in effect each
Eurocurrency Loan shall automatically, on the last day of the current Interest
Period for such Eurocurrency Loan, convert into a Base Rate Loan, the
obligations of the Lenders to make Eurocurrency Loans, or to convert Base Rate
Loans into Eurocurrency Loans, shall be suspended, and the Base Rate shall be
determined without regard to clause (c) of the definition thereof until the
Administrative Agent shall notify the Borrower that the Replacement Rate is in
effect; provided, that, if the Replacement Rate shall be less than zero, then
the Replacement Rate shall be deemed to be zero for purposes of this Agreement.”
5.Section 7.4(d) (Borrowing Base Certificate). Section 7.4(d) of the Credit
Agreement is hereby amended by deleting the first sentence of such Section and
replacing it with the following:
“(d)    Upon at least ten (10) Business Days’ prior notice to the Borrower
(provided that such notice shall not be required if an Event of Default has
occurred and is continuing), the Administrative Agent may carry out
investigations and reviews of each Loan Party’s property at the reasonable
expense of the Borrower (including field audits conducted by the Administrative
Agent) (“Field Examination”) and the Administrative Agent may carry out, at the
Borrower’s expense, one (1) Field Examination in any period of 12 consecutive
months; provided that the Administrative Agent may carry out, at the Borrower’s
expense, (i) up to two (2) Field Examinations during any period of 12
consecutive months if Excess Availability has fallen below the Seasonal Amount
during such period, and (ii) up to three (3) Field Examinations during any
period of 12 consecutive months if a Cash Dominion Period existed during such
period; provided, further, that, (i) at any time during the continuation of an
Event of Default, the Administrative Agent may carry out, at the Borrower’s
expense, Field Examinations as frequently as determined by the Administrative
Agent in its reasonable discretion, and (ii) the Administrative Agent may carry
out, at its own expense, additional Field Examinations in its Permitted
Discretion.”
6.Section 9.13 of Credit Agreement (Minimum Excess Availability). Section 9.13
of the Credit Agreement is hereby amended by deleting the phrase “to be less
than $6,000,000 at any time” and replacing it with “at any time to be less than
the greater of $6,000,000 or 15% of the Line Cap.”
7.Schedule I to Credit Agreement (Commitments). Schedule I to the Credit
Agreement is hereby amended by deleting such Schedule and replacing it with
Exhibit A attached hereto.
8.Schedule III to Credit Agreement (Existing Letters of Credit). Schedule III to
the Credit Agreement is hereby amended by deleting such Schedule and replacing
it with Exhibit B attached hereto.
9.Representations and Warranties. Each Loan Party, jointly and severally,
represents and warrants to the Agents and the Lenders as follows:
(a)Each of this Amendment No. 3 and the other documents, agreements and
instruments executed by any Loan Party in connection herewith, if any
(collectively, together with this Amendment No. 3, the “Amendment Documents”)
has been duly executed and delivered by each Loan Party that is a party hereto
and is the legally valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its respective terms, except as
enforcement may be limited by Debtor




4

--------------------------------------------------------------------------------





Relief Laws, principles of equity and principles of good faith and fair dealing.
(b)The execution, delivery, and performance by such Loan Party of each Amendment
Document to which it is a party do not and will not (i) contravene the terms of
such Loan Party’s Constituent Documents, (ii) result in any breach or
contravention of, or the creation of any Lien upon any of the property or assets
of such Loan Party (other than as permitted by Section 9.1 of the Credit
Agreement) under (A) any Contractual Obligation to which such Loan Party is a
party or affecting such Loan Party or the properties of such Loan Party or any
of its Subsidiaries or (B) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Loan Party or its
property is subject; or (iii) violate any applicable Law; except with respect to
any breach, contravention or violation (but not creation of Liens) referred to
in clauses (ii) and (iii), to the extent that such breach, contravention or
violation could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
(c)The execution, delivery, and performance by each Loan Party of each Amendment
Document to which it is a party have been duly authorized by all necessary
action on the part of such Loan Party.
(d)The execution, delivery and performance by each Loan Party of each Amendment
Document to which it is a party and the consummation of the transactions
contemplated thereby do not and will not require any registration with, consent,
or approval of, or notice to, or other action with or by, any Governmental
Authority, other than registrations, consents, approvals, notices, or other
actions that have been obtained and that are still in force and effect.
(e)No Default or Event of Default shall have occurred and is continuing.
(f)All of the representations and warranties set forth in the Credit Agreement
and the Security Agreement as amended hereby, and the other Loan Documents, are
true and correct in all material respects after giving effect to the provisions
of this Amendment No. 3, except to the extent any such representation or
warranty is made as of a specified date, in which case such representation or
warranty shall have been true and correct in all material respects as of such
date (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified by materiality in the
text thereof).
10.Conditions Precedent. This Amendment No. 3 shall be effective upon the
satisfaction of each of the following conditions precedent:
(a)Administrative Agent shall have received (i) counterparts of this Amendment
No. 3, duly authorized, executed and delivered by Borrower, Guarantor and
Lenders, (ii) counterparts of the Amendment No. 3 Fee Letter, duly authorized,
executed and delivered by Borrower, (iii) an Amended and Restated Revolving
Credit Note, duly authorized, executed and delivered by Borrower in favor of
Royal Bank of Canada, and (iv) a Revolving Credit Note, duly authorized,
executed and delivered by Borrower in favor of City National Bank;
(b)Administrative Agent shall have received in immediately available funds (or
Administrative Agent shall have charged the loan account of Borrower maintained
by Administrative Agent for) the amount of the fees which are due and payable
under (i) the Amendment No. 3 Engagement Letter on the Amendment No. 3 Effective
Date and (ii) the Amendment No. 3 Fee Letter on the Amendment No. 3 Effective
Date;
(c)Administrative Agent shall have received a certificate of status (or the
applicable




5

--------------------------------------------------------------------------------





equivalent thereof) with respect to each Loan Party, dated within thirty (30)
days of the date hereof, such certificate to be issued by the appropriate
Governmental Authority of the jurisdiction of organization of such Loan Party,
which certificate shall indicate that such Loan Party is in good standing in
such jurisdiction;
(d)Administrative Agent shall have received an officer’s certificate or
secretary’s certificate, duly authorized, executed and delivered by an
appropriate officer of each Loan Party, in form and substance reasonably
satisfactory to Administrative Agent, setting forth the incumbency and specified
signatures of each applicable officer and approving the transactions
contemplated by this Amendment No. 3, together with organizational documents and
copies of all requisite board (or the equivalent) resolutions approving this
Amendment No. 3;
(e)Administrative Agent shall have received one or more Assignment and
Assumptions, each between a Lender and an Eligible Assignee (or such other
agreements reasonably satisfactory to Administrative Agent) so that, immediately
after giving effect to the transactions contemplated by this Amendment No. 3,
the Revolving Credit Commitments are held by Lenders in accordance with Exhibit
A hereto;
(f)Prior to the Amendment No. 3 Effective Date, with respect to any Loan Party
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, Administrative Agent shall receive a Beneficial Ownership
Certification in relation to such Loan Party;
(g)Prior to the Amendment No. 3 Effective Date, Administrative Agent shall have
received all documentation and other information about the Loan Parties required
under applicable “know your customer” and anti-money laundering rules and
regulations (including the PATRIOT Act) that has been requested by any Lender in
writing at least ten Business Days prior to the Amendment No. 3 Effective Date;
and
(h)No Default or Event of Default shall have occurred and be continuing.
11.Certain Acknowledgements. On the Amendment No. 3 Effective Date, each Lender
shall, automatically and without the need for any further action, be deemed to
have assigned to another Lender or Lenders, or purchased from another Lender or
Lenders (or, in the case of a participating interest in the Letter of Credit
Obligations, from the Issuer), such interests in the aggregate outstanding
principal amount of the Loans (if any) and participating interest in the
aggregate outstanding principal amount of the Letter of Credit Obligations such
that, after giving effect to all such assignments and purchases, the aggregate
outstanding principal amount of the Loans (if any) and participating interests
in the aggregate outstanding Letter of Credit Obligations will be held by each
Lender ratably in accordance with their respective Pro Rata Shares after giving
effect to the Amendment No. 3 Effective Date. Each party hereto hereby consents
to the assignments contemplated by Section 10(e) hereof and this Section 11.
12.General.
(a)Effect of this Amendment. Except as expressly provided herein, no other
consents, waivers, changes or modifications to the Loan Documents are intended
or implied, and in all other respects the Loan Documents are hereby specifically
ratified, restated and confirmed by all parties hereto as of the date hereof.
Without limiting the generality of the foregoing, (a) each Loan Party hereby
absolutely and unconditionally acknowledges and reaffirms its obligations under
the Credit Agreement and the other Loan Documents, (b) each Loan Party reaffirms
that the Obligations are and shall continue to be secured by Liens on the
Collateral which are hereby ratified and affirmed in all respects by such Loan
Party, and (c) each Loan Party agrees that the Liens granted to Administrative
Agent for the benefit




6

--------------------------------------------------------------------------------





of the Secured Parties pursuant to the Loan Documents, or any other documents or
instruments executed, filed or recorded in connection therewith, shall remain
outstanding and in full force and effect, without interruption or impairment of
any kind, in accordance with the terms of the Credit Agreement and the other
Loan Documents.
(b)Governing Law. The validity of this Amendment No. 3, the construction,
interpretation, and enforcement hereof and thereof, the rights of the parties
hereto with respect to all matters arising hereunder or related hereto, and any
claims, controversies or disputes arising hereunder or related hereto shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York.
(c)Binding Effect. This Amendment No. 3 shall bind and inure to the benefit of
the respective successors and permitted assigns of each of the parties hereto.
(d)Counterparts, etc. This Amendment No. 3 may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Amendment No.
3. Delivery of an executed counterpart of this Amendment No. 3 by telefacsimile
or other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Amendment No. 3. Any party
delivering an executed counterpart of this Amendment No. 3 by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Amendment No. 3 but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Amendment No. 3.
(e)Loan Document. This Amendment No. 3 shall be a Loan Document.




7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.
EHEALTH, INC.


By:    /s/ Scott Flanders                
Name:    Scott Flanders
Title:    Chief Executive Officer


eHealthInsurance Services, Inc.




By:    /s/ Scott Flanders                
Name:    Scott Flanders
Title:    Chief Executive Officer


Wealth, Health and Life Advisors, LLC




By:    /s/ Scott Flanders                
Name:    Scott Flanders
Title:    Manager


PlanPrescriber, Inc.




By:    /s/ Scott Flanders                
Name:     Scott Flanders
Title:     President and Chief Executive Officer












Amendment No. 3 to Credit Agreement (eHealth)



--------------------------------------------------------------------------------





ROYAL BANK OF CANADA,
as Administrative Agent
By:    /s/ Helena Sadowski        
Name:    Helena Sadowski
Title:    Manager, Agency






Amendment No. 3 to Credit Agreement (eHealth)



--------------------------------------------------------------------------------





ROYAL BANK OF CANADA, as a Lender
By:    /s/ Pierre Noriega            
Name: Pierre Noriega
Title: Authorized Signatory












Amendment No. 3 to Credit Agreement (eHealth)



--------------------------------------------------------------------------------






Exhibit A to Amendment No. 3
to Credit Agreement


Schedule I


Commitments


Name of Lender
Commitment Amount
Royal Bank of Canada
$55,000,000
City National Bank
$20,000,000
Total
$75,000,000

































































____________________________




1. This Schedule sets forth the Revolving Credit Commitments of each Lender
immediately after giving effect to the Amendment No. 3 Effective Date.






--------------------------------------------------------------------------------





Exhibit B to Amendment No. 3
to Credit Agreement


Schedule III


Existing Letters of Credit


Issuer
Beneficiary
Letter of
Credit Number
Undrawn
Face Amount
Expiry Date
Silicon Valley Bank
Augustine Bowers LLC
SVBSF012744
$1,805,978
May 2, 2020
Silicon Valley Bank
Ascentris-116B, LLC
SVBSF012611
$575,000
July 15, 2020
Silicon Valley Bank
340 Middlefield LLC
SVBSF007386
$149,016
April 10, 2020
Silicon Valley Bank
Precedent Lakeside Acquisitions, LLC
SVBSF012744
$823,641.15
August 20, 2020







